                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

                                         :
 UNITED STATES OF AMERICA,               :
                                         :         No. 3:17-CR-55 (VLB)
        Plaintiff,                       :
                                         :
        v.                               :         JANUARY 18, 2019
                                         :
 IVAN ROSARIO,                           :
                                         :
        Defendant.                       :


                     ORDER TO SEAL VOIR DIRE TRANSCRIPT
      On March 16, 2017, a grand jury returned an indictment charging Defendant

Ivan Rosario (“Defendant”) with (1) conspiracy to distribute and to possess with

intent to distribute 1 kilogram or more of a mixture or substance containing 1

kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(i); (2)

unlawful possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2); and (3) possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i) and 924(c)(2). See United

States v. Rosario, No. 17-cr-00055 (VLB) (“Rosario I”). As the case progressed to

trial, Defendant was indicted on new charges. He was charged with two counts in

United States v. Rosario, No. 18-cr-00007 (VLB) (“Rosario II”): (1) witness

tampering with intent to influence or prevent testimony and to cause or induce any

person to withhold testimony, in violation of 18 U.S.C. §§ 1512(b)(1), (b)(2)(A), (j);

and (2) causing or inducing any person to destroy evidence, in violation of 18

U.S.C. §§ 1512(b)(2)(B) and (j) (“Count Two”). The two cases were tried in April

2018 and the jury convicted Defendant in Rosario II of Count Two causing or
inducing any person to destroy evidence, in violation of 18 U.S.C. §§ 1512(b)(2)(B),

(j). The jury could not agree on the conspiracy charge and it acquitted him of all

other charges. A retrial on the charge for conspiracy to distribute and to possess

with intent to distribute heroin is scheduled for June 2019. See Rosario I at Dkt.

413.

       On January 16, 2019, the Court entered an order in both cases providing that

the “names, addresses, employers, and occupations of all jurors and their family

members shall be redacted from all records on the public docket and all records

disclosed to the public.” See Rosario I at Dkt. 421 and Rosario II at Dkt. 101. The

Court also stated that it would further articulate its ruling. The Court’s order was

prompted by a request from Defendant’s mother, Ivelisse Rosario, for an expedited

transcript of voir dire. As explained in detail below, the Court finds that the jurors’

right to privacy outweighs the public’s right to access unredacted voir dire

transcripts. Further, the Court finds that redacting the limited personal information

described above is narrowly tailored to preserve the interest of juror privacy. As

the parties have not had an opportunity to be heard on the question of whether the

voir dire transcript should be sealed as ordered herein, this order is without

prejudice to either party filing a motion to vacate this order and to unseal the

transcript accompanied by a memorandum of law in support of its position.

       Criminal trials have been historically open to the public. Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980). The right is implicit in the

First Amendment.     Id. at 580.   This guarantee of openness includes voir dire

examinations of potential jurors. Press-Enter. Co. v. Superior Court of California,



                                          2
464 U.S. 501, 505, 508 (1984). “The value of openness lies in the fact that people

not actually attending trials can have confidence that standards of fairness are

being observed; the sure knowledge that anyone is free to attend gives assurance

that established procedures are being followed and that deviations will become

known.” Id. at 508. However, the open nature of criminal trials is not absolute.

“The presumption of openness may be overcome only by an overriding interest

based on findings that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.” Id. at 510. In Press-Enterprise, the

Supreme Court recognized that the voir dire process may give rise to a compelling

interest of a prospective juror in certain circumstances, but “[t]he privacy interests

of such a prospective juror must be balanced against . . . the need for openness of

the process.” Id. at 512. The identities of federal jurors are routinely withheld. The

Guide to Judiciary Policy, as determined by the Judicial Conference of the United

States or the Director of the Administrative Office of the U.S. Courts, directs court

reporters to redact juror identities from trial transcripts and directs judges to

“make efforts to limit references on the record to potential jurors’ names by

assigning and using numbers for each juror” during voir dire proceedings. See 10

Admin. Office of U.S. Courts, Guide to Judiciary Policy §§ 330.10.10,

330.20(c)(2)(A)(ii) (2016).

       The Second Circuit has also repeatedly recognized a district court’s broad

discretion to use anonymous or sequestered juries. Anonymous juries do not

infringe a defendant’s constitutional rights if the jury needs protection and

reasonable precautions are taken to minimize the effect that the decision will have



                                          3
on the jurors’ opinions of the defendant. See United States v. Vario, 943 F.2d 236,

239 (2d Cir. 1991) (collecting cases). The first element may be satisfied by “a

demonstrable history or likelihood of obstruction of justice on the part of the

defendant or others acting on his behalf.” Id. at 241; see United States v. Pica, 692

F.3d 79, 88 (2d. Cir 2012) (finding that district court “acted well within its discretion

when it determined, based on [defendant’s] history of jury tampering and other

factors, that the additional protection provided by jury anonymity was warranted.”).

Similarly, the “decision to sequester the jury to avoid exposure to publicity is

committed to the discretion of the court, and failure to sequester can rarely be

grounds for reversal.” United States v. Salerno, 868 F.2d 524, 540 (2d Cir. 1989).

To succeed on appeal for failure to sequester, a defendant must show that he

suffered actual prejudice from publicity surrounding trial. Id.

      Several other sources recognize the privacy interests of jurors and support

the Court’s authority to use narrowly tailored means to protect it. First, the statute

requiring each district court to create a plan for random jury selection provides that

such plans may “permit the chief judge of the district court, or such other district

court judge as the plan may provide, to keep these names confidential in any case

where the interests of justice so require.” 28 U.S.C. §1863(b)(7). Indeed, it is the

practice of this Court to avoid the use of juror names during voir dire and refer to

jurors by their assigned number. Second, Federal Rule of Criminal Procedure 49.1

provides for redaction where a filing contains an individual’s social security

number, birth date or home address. Fed. R. Crim. P. 49.1. Third, this District’s




                                           4
Local Rule authorizes sealing when it is supported by clear and compelling

reasons and is narrowly tailored to serve those reasons:

      Every document used by parties moving for or opposing an adjudication by
      the Court, other than trial or hearing exhibits, shall be filed with the Court.
      No judicial document shall be filed under seal, except upon entry of an order
      of the Court either acting sua sponte or specifically granting a request to
      seal that document. Any such order sealing a judicial document shall include
      particularized findings demonstrating that sealing is supported by clear and
      compelling reasons and is narrowly tailored to serve those reasons. A
      statute mandating or permitting the non-disclosure of a class of documents
      (e.g., personnel files, health care records, or records of administrative
      proceedings) provides sufficient authority to support an order sealing such
      documents. A judge may seal a Court order, including an order to seal
      documents and the related findings, when sealing a Court order meets the
      standard for sealing a judicial document.

D. Conn. L. Cr. R. 57(b)(3)(b). These statutes and rules help ensure the important

interests of juror safety and privacy while encouraging candor. See United States

v. King, 140 F.3d 76, 83 (2d Cir. 1998).

      The Court finds United States v. Bruno highly persuasive. 700 F.Supp.2d 175

(N.D.N.Y. 2010). In that case, a newspaper intervened and sought disclosure of

juror identities, addresses, and questionnaires in addition to an order directing

court reporters to file unredacted transcripts of voir dire in a high-profile criminal

case against a former New York State Senator. Id. at 177. The court ordered

disclosure of juror names because it had publicly announced their names on

multiple occasions during voir dire which was open to the press. Id. at 183-84. The

court declined to disclose juror addresses and questionnaires on the grounds that

“the presumption of access [was] outweighed by each juror’s countervailing right

to privacy.” Id. at 184. In so concluding, the court noted that “[t]he potential that




                                           5
this jury would become the subject of relentless public scrutiny simply because

they honored their constitutional duty is too great a price to be endured.” Id.

       Here, the public right of access to the names, addresses, employers, and

occupations of jurors and their family members is also outweighed by each juror’s

countervailing right to privacy, specifically because disclosure may undermine the

judicial process and lead to threats and intimidation. However, unlike in Bruno,

where the court was primarily concerned with disclosure of “extraordinarily

personal and sensitive information” and subjecting the jury to public scrutiny, this

Court is primarily concerned with juror security.1 Defendant was convicted of

causing or inducing any person to destroy evidence, in violation of 18 U.S.C. §§

1512(b)(2)(B) and (j), by inducing a witness to destroy evidence through threats

and other acts of intimidation. The Government submitted evidence that during

recorded prison telephone calls, Defendant enticed his girlfriend to destroy

damaging evidence against him and threatened to hurt her if she did not. In

addition, the evidence of recorded telephone calls made by Defendant to his

mother, Ivelisse Rosario, showed the Defendant enlisted his mother to help him

force his girlfriend to destroy incriminating evidence. In those recorded

conversations, Mrs. Rosario is heard agreeing to conspire in the destruction of

evidence. Defendant’s girlfriend testified at trial to succumbing to this pressure

and destroying incriminating evidence.



1
  The Bruno Court did acknowledge the countervailing interest of juror security, “As for
privacy and security, the court is mindful that in this technological age, the internet savvy
can easily use specific address to obtain satellite photographs of any juror’s front porch.”
Id. at 183. However, there was no concern, like in this case, that the media would engage
in threatening or intimidating conduct.

                                             6
      Defendant was acquitted of witness tampering with intent to influence or

prevent testimony and to cause or induce any person to withhold testimony, in

violation of 18 U.S.C. §§ 1512(b)(1), (b)(2)(A), (j), but credible evidence was

introduced against him. The evidence showed that Defendant wrote a letter

directing others to post material for the express purpose of dissuading through

intimidation another cooperating witness from testifying against him. The letter

was found in his jail cell and it specified that the intimidation should be initiated at

a future time in close proximity to his trial, but Defendant had not mailed it.

Although Defendant was acquitted of witness tampering, the fact that this letter

was found in his jail cell is further evidence of Defendant’s propensity to threaten,

intimidate and harm the jurors who convicted him.

      Accordingly, the Court orders that the names, address, employers and

occupations of the jurors and their family members be redacted from all material

docketed or released to the public, including any transcripts of all court

proceedings.2 The Court finds that redaction of this information is the least

restrictive means of achieving this end and will not interfere with the public interest

in the openness of criminal trials.

                                         Conclusion

      For the reasons set forth above, the Court orders that the names, address,

employers and occupations of the jurors and their family members be redacted

from all material docketed or released to the public, including any transcripts of



2
  Unlike in Bruno, juror names were not disclosed during voir dire. Jurors identified
themselves by juror number only. However, in the event that a juror’s name was
accidentally revealed, the Court orders juror names redacted.

                                           7
court proceedings. This order is without prejudice to either party filing a motion to

vacate this order and to unseal the transcript accompanied by a memorandum of

law in support of its position.

                                             IT IS SO ORDERED.

                                             ________/s/______________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge




Dated at Hartford, Connecticut: January 18, 2019.




                                         8
